DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Kincaid on 9/1/2021.
The application has been amended as follows: 
	See attached document titled “Office Action Appendix”.

Allowable Subject Matter
Claim(s) 1-13 and 15-16 is/are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior arts of record, in single or combination, does not teach, suggest or provide rationale for “receiving absolute wireless access point coordinates from wireless access points that define respective wireless access point positions of the wireless access points; orienting a directional antenna to orientations based on the absolute wireless access point coordinates, the directional antenna being associated with a wireless endpoint; transmitting test signals to the respective wireless access points while the directional antenna is positioned at the orientations to generate database entries associated with the respective wireless access point positions; orienting the directional antenna according to a first one of the database entries having a first likelihood to establish a first communications path between a first one of the wireless access points and the wireless endpoint that is a greatest among likelihoods within the database entries, each of the likelihoods corresponding to a communications path between the wireless end point and one of the wireless access points; and transmitting a data signal to the first one of the wireless access points with a minimum transmission power based on the database entries” of claim 1 and “orienting the directional antenna according to a first one of the database entries having a first likelihood to establish a first communications path between a first one of wireless access points and the wireless endpoint that is a greatest among likelihoods within the database entries, each of the likelihoods corresponding to a communications path between the wireless end point and one of the wireless access points; transmitting a data signal to the first one of the wireless access points with a minimum transmission power based on the database entries; and responsive to a disconnection of the first communications path, orienting the directional antenna according to a second one of the database entries having a second likelihood to establish a second communications path between a second one of the wireless access points and the wireless endpoint that is a second greatest among the likelihoods within the database entries, wherein the database entries are ratios of received signal strengths and transmission powers corresponding to absolute wireless access point coordinates and the first likelihood is based on the ratios” of claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152.  The examiner can normally be reached on 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER P CHAU/Primary Examiner, Art Unit 2476